Citation Nr: 9903855	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-45 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether the claim of service connection for pulmonary 
tuberculosis (PTB) is well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to October 
1980.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1995 RO rating decision.  


FINDING OF FACT

No competent medical evidence has been presented which shows 
current PTB or residuals thereof, or current back disability 
attributable to military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a back disability or for PTB.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained a back injury while on 
active duty, specifically during his tour on the U.S.S. 
Sumter.  He asserts that his current back disability is 
related to that injury.  With respect to his claim of service 
connection for PTB, he maintains that he was treated for PTB 
in service which is sufficient proof of service incurrence.  
His representative directs attention to portions of the 
regulations pertaining to the doctrine of reasonable doubt 
and to principles of direct service connection and the 
presumption of service incurrence, as well as averring that 
both claims are well grounded.  


The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim, i.e., one 
that is plausible.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Section 5107(a) provides 
that the claimant's submission of a well-grounded claim gives 
rise to VA's duty to assist and adjudicate the claim.  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  If the veteran has not submitted a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of it.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  In short, the Board is 
not required to adjudicate a claim until after the appellant 
has met his initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that (the claim) must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that the evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1101, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998); See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
See Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  

"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony)...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board points out that for the purposes of 
determining whether a claim is well grounded, it must presume 
the truthfulness of 

the evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The first consideration in this case is the factual record.  
The veteran's service medical records show that the veteran 
did indeed serve on the U.S.S. Sumter from August 1976 to 
August 1977; however, there is no indication in the service 
medical records compiled then or subsequently of his 
sustaining a back injury, or of complaints of a back injury.  
In short, there were no findings or diagnoses in service with 
regard to a back injury.  

The service medical records do indicate that the veteran was 
considered a "PPD Converter" in January 1978 and that he 
was to undergo "x-rays only."  He was scheduled for 
treatment for PTB from May 1978 to February 1979.  There is 
no indication in the service medical records that he was 
confirmed as having PTB.  

The veteran was hospitalized at a VA medical center from May 
to July 1986 for a disorder unrelated to the current appeal.  
During that time, there was no complaint of a back 
abnormality and there were no findings or diagnoses referable 
to a back disorder.  He denied having sustained injuries when 
asked during this hospitalization.  

In March 1988, the veteran sought medical attention for, 
inter alia, having sustained trauma to his lower back due to 
a fall from a ladder.  X-ray studies then disclosed normal 
findings.  

When he was seen at a VA facility in March 1994, the veteran 
gave a history of multiple back injuries, without 
specifically mentioning any injury during his period of 
active duty.  

In March 1995, he underwent x-ray studies and the report of 
such studies included a history of his having multiple job 
related back injuries and complaints of back pain 

with radiation down the left posterior thigh for three 
months.  Those studies revealed minimal spurring and mild 
wedging consistent with "minimal disc degenerative change as 
before."  It was disclosed that the last study had been done 
in March 1988.  

At a VA facility in April 1995, the veteran said that he had 
injured his back while on active duty.  At a VA examination 
in June 1995, he said that he had injured his back in 
service.  He provided a detailed description of the events 
surrounding that injury and said that he had been taken to 
sickbay immediately, staying for three to four days due to 
being incapacitated.  He said he had experienced back trouble 
over the ensuing years.  Clinical findings were obtained.  
The diagnosis was lumbar pain.  A magnetic resonance imaging 
study in July 1995 revealed that the veteran had minimal 
herniated nucleus pulposus.  

The medical records since service do not show that the 
veteran has PTB or residuals of PTB.  

Analysis of the medical record in light of the requirements 
for a well-grounded claim causes the Board to conclude that 
the veteran has not submitted evidence of currently having 
PTB or residuals of PTB.  He is not a medical professional 
and thus his lay assertions as to having had PTB in service 
are not, in themselves, evidence of that fact.  He is not 
capable, as a lay person, of submitting evidence as to 
causation or the diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Since there is no showing of PTB or 
residuals of that disability, the claim of service connection 
for PTB is not well grounded.  The Board has noted that there 
was some consideration in service as to whether he had PTB, 
but it was indicated then, and the subsequent record supports 
the conclusion, that he had not contracted PTB.  

As to the claim of service connection for a back disability, 
the current medical record shows that he has a back 
disability.  However, there is no confirmation in the service 
medical records of his having sustained the back injury 
alleged in service, or 

of there being any back abnormality in service, due to any 
cause.  The Board does not dispute the veteran's recollection 
as to this event; however, even conceding that the injury 
occurred as alleged, the record does not indicate that there 
is any residual disability attributable to this claimed 
injury.  That is, the service medical records, by their 
silence in this matter, suggest that any back injury was 
acute and transitory, resolving without clinically 
demonstrable residuals.  Moreover, while the medical record 
in 1988 and since raises a question as to when the veteran's 
back disability was first present, the absence of any back 
complaints, findings or a diagnosis in 1986 strongly suggests 
that the veteran's current back disability was not present 
until well after his separation from active duty.  

Not only do the service medical records fail to show that the 
veteran sustained his back disability in service, but there 
is no medical opinion to that effect.  Again, the veteran is 
not in a position to provide evidence as to the onset of his 
current back disability since he is not a medical 
professional and his statements are not evidence as to 
causation or a diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
There is no statement from a doctor relating any currently 
shown back disorder to military service, or to continued 
symptoms since service.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  

Under these circumstances, the Board concludes that the 
veteran has not provided a well-grounded claim of service 
connection for either a back disability or PTB.  The RO found 
the claim of service connection for PTB to be not well 
grounded, and the Board affirms that decision.  However, in 
view of the above, the Board also concludes that the veteran 
has not submitted evidence of a well-grounded claim for 
entitlement to service connection for a back disability.  
There is no prejudice to the veteran in denying this claim as 
not well grounded even though the RO decision was on the 
merits, because the quality of the evidence he "would need 
to well ground" his claim, or "to reopen it would seem to 
be...nearly the same...." See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Compare Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for a back disability is denied.  The 
claim of service connection for PTB is not well grounded, and 
is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

